DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on January 14, 2022 has been entered. The claims pending in this application are claims 1-20 wherein claims 5, 7-11, 16, and 20 have been withdrawn due to the restriction requirement mailed on July 16, 2021. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on January 14, 2022. Claims 1-4, 6, 12-15, and 17-19 will be examined. 

Drawings
Some words or letters in Figures 1, 2, 5, 7, 9, 11, and 14 submitted on January 14, 2022 still cannot be recognized due to poor qualities of the Figures.  Applicant is required to submit new Figures 1, 2, 5, 7, 9, 11, and 14 in response to this office action. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words. Correction is required.  See MPEP § 608.01(b). This objection has been maintained since the examiner cannot locate an amended abstract mentioned by applicant in page 8, fourth paragraph of the remark.
The disclosure is objected to because of the following informalities: (1) there are several nucleotide sequences in page 10. However, there are no SEQ ID Nos for these nucleotide This objection has been maintained since, in page 10 of the marked substitute specification, (a) there is no underline in each of SEQ ID Nos. 10-12; (b) some of the nucleotide sequences still do not have SEQ ID Nos; and (c) some of nucleotide sequences which do not need to amend has been amended by mistake (ie., having underlines; and (2) the amendments related to Description of The Drawings of Figures 2 (1), 2 (2), 6A, 7A to 7C, 9A to 9C, and 11A to 11C  cannot be entered since (1) Description of The Drawings related to Figure 2 does not describe Figures 2 (1) and Description of The Drawings related to Figure 1 does not mention devices 5 and 7; (2) Description of The Drawings related to Figure 6A does not indicate that step 6 is from which method; and (3) Description of The Drawings related to Figure 7A to 7C, 9A to 9C, and 11A to 11C  does not indicate steps II-2, II-3, and II-4 are from which method.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bashir et al., (US 2014/0174927 A1, published on June 21, 2014). 
Regarding claims 1, 2, 6, and 17, since applicant indicated that a conformation changing region of the DNA polymerase “means a region where the conformation of the polymerase changes during DNA polymerization”(see page 9, first paragraph of the remarks) and the et al., teach a single molecule device (ie., a nanopore-containing membrane containing conductor/dielectric layers including graphene/ dielectric layers with a nanopore through the layers) modified by DNA polymerase, wherein the single molecule device is a two-dimensional nanomaterial single molecule device as recited in claim 1 wherein the DNA polymerase has a linkage site to the single molecule device, and an amino acid residue providing the linkage site is located in a conformation changing region of the DNA polymerase (ie., an amino acid residue located in a conformation changing region of the DNA polymerase has an ability to attach to the single molecule device) as recited in claim 2, the DNA polymerase in the single molecule device modified by DNA polymerase is contained in a microcavity (ie., the nanopore-containing membrane containing conductor/ dielectric layers including graphene/dielectric layers with a nanopore through the layers) as recited in claim 6, and the single molecule device is a graphene-based single molecule device as recited in claim 17 (see paragraphs [0005], [0009], [0024], [0025], [0030], and [0047] to [0049], Figures 1-3, and claims 1-44). 
	Therefore, Bashir et al., teach all limitations recited in claims 1, 2, 6, and 17. 

Claims 1-4, 12-15, 17, and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kotseroglou et al., (US 2014/0235462 A1, published on August 21, 2014). 
Regarding claims 1-4 and 17, since applicant indicated that a conformation changing region of the DNA polymerase “means a region where the conformation of the polymerase changes during DNA polymerization”(see page 9, first paragraph of the remarks) and the et al., teach a single molecule device (ie., a solid substrate comprising a plurality of graphene nanostructures ) modified by DNA polymerase, wherein the single molecule device is a two-dimensional nanomaterial single molecule device as recited in claim 1 wherein the DNA polymerase has a linkage site to the single molecule device, and an amino acid residue providing the linkage site is located in a conformation changing region of the DNA polymerase (ie., an amino acid residue located in a conformation changing region of the DNA polymerase has an ability to attach to the single molecule device) as recited in claim 2, the DNA polymerase is linked to the single molecule device via only one linkage site (ie., by a His-tag or a biotin-streptavidin bond) as recited in claim 3, the DNA polymerase (ie., SEQ ID NO:1 which is E.coli DNA polymerase) is a functional mutant of a protein having an amino acid sequence shown in SEQ ID NO. 3 (ie., SEQ ID NO:3 is a mutant of SEQ ID NO:1) as recited in claim 4, and the single molecule device is a graphene-based single molecule device as recited in claim 17 (see paragraphs [0004] to [0006], [0009], [0011], [0012], [0017] to [0019], [0026] to [0029], [0037], [0051], and [0053], and Figures 1-3). 
Regarding claims 12-15 and 18, Kotseroglou et al., teach a kit for DNA sequencing comprising a DNA polymerase and a single molecule device (ie., a solid substrate comprising a plurality of graphene nanostructures), wherein the single molecule device is a two-dimensional nanomaterial single molecule device as recited in claim 12 wherein the DNA polymerase (ie., SEQ ID NO:1 which is E.coli DNA polymerase) is a functional mutant of a protein having an amino acid sequence shown in SEQ ID NO. 3 (ie., SEQ ID NO:3 is a mutant of SEQ ID NO:1)

	Therefore, Kotseroglou et al., teach all limitations recited in claims 1-4, 12-15, 17, and 18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al., as applied to claims 1, 2, 6, and 17 above, and further in view of Kim et al., (US 2017/0138925 A1, priority date: July 16, 2015). 
The teachings of Bashir et al., have been summarized previously, supra. 
Bashir et al., do not disclose that the microcavity is made of polydimethylsiloxane as recited in claim 19. 
Kim et al., teach coating or depositing a dielectric material such as silicon oxide (SiO2) or polydimethylsiloxane (PDMS) in an upper portion or a lower portion of a silicon nitride nanopore membrane (see paragraph [0007]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the single molecule device modified by DNA polymerase recited in claim 19 wherein the microcavity (ie., nanopore-containing membrane containing conductor/dielectric layers including graphene/dielectric layers with a nanopore through the layers) is made of polydimethylsiloxane in view of the prior arts of Bashir et al., and Kim et al.. One having ordinary skill in the art would have been motivated to do so because Bashir et al., teach that a dielectric material “refers to a non-conducting or insulating material. In an embodiment, an inorganic dielectric comprises a dielectric material substantially free of carbon. Specific examples of inorganic dielectric materials include, but are not limited to, silicon nitride, silicon dioxide, boron nitride, and oxides of aluminum, titanium, tantalum or hafnium” (see paragraph [0072]) while Kim et al., have shown coating or depositing a dielectric material such as silicon oxide (SiO2) or polydimethylsiloxane (PDMS) in an upper portion or a lower portion of a silicon nitride nanopore membrane (see paragraph [0007]) and the simple substitution of one kind of dielectric material (ie., the silicon dioxide taught by Bashir et al.,) et al.,) during the process of making the single molecule device modified by DNA polymerase recited in claim 19, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the dielectric material taught by Bashir et al., and the dielectric material taught by Kim et al.,
are used for the same purpose (ie., making dielectric layers of a nanopore-containing membrane taught by Bashir et al.,) and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the single molecule device modified by DNA polymerase recited in claim 19 by making the dielectric layers of the microcavity (ie., nanopore-containing membrane containing conductor/dielectric layers including graphene/ dielectric layers with a nanopore through the layers) taught by Bashir et al., using polydimethylsiloxane in view of the prior arts of Bashir et al., and Kim et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
	In page 9, third paragraph bridging to page 13, last paragraph of applicant’s remarks, applicant argues that: (1) “[C]laim 1 of the present application claims a single molecule device modified by DNA polymerase, wherein the single molecule device is a two-dimensional , the term ‘single molecule device’ as used herein may be any device in the prior art that is capable of responding to the change of a single molecule. That is to say, one skilled in the art can know whether a molecule has changed by detecting or observing the change in a corresponding single molecule device. Preferably, the present invention utilizes a single molecule device linked to DNA polymerase with two-dimensional nanomaterial as electrodes. It can be known whether the conformation of the DNA polymerase has changed by detecting the change of current in the single molecule device. It follows that the single molecule device includes a two-dimensional nanomaterial as an electrode and a single molecule linking to the electrode for responding to the conformation change of the DNA polymerase”; (2) in view of Example 1 and Figure 1 of the specification, “the single molecule device of the present application includes a two- dimensional nanomaterial as an electrode and a single molecule linking to the electrode for responding to the conformation change of the DNA polymerase. DNA sequence can be determined though the conformational change of the single molecule linking to a nanomaterial electrode in responsive to the conformational change of the DNA polymerase. That is to say, the essence of the present invention is that the conformation change of DNA polymerase changes the physical properties of the single molecule device, so as to determine the type of the next nucleotide in DNA to be sequenced by measuring the difference in the source - drain current signals caused by the change in physical properties”; and (3) “[D]1 discloses methods and devices for characterizing a biomolecule by monitoring an electrical parameter as the biomolecule transits a nanopore, including under an applied electric field. D2 discloses a method for nucleic acid sequencing through multiple nanostructures fixed on a substrate. D3 discloses coating or depositing a dielectric material such as silicon oxide (SiO2) or 
	The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since, as mention by applicant, “single molecule device” in the specification may be any device in the prior art that is capable of responding to the change of a single molecule, the word “may” is directed “single molecule device” in the claims to any kind an electrode and a single molecule linking to the electrode for responding to the conformation change of the DNA polymerase” argued by applicant and applicant’s interpretation for a single molecule device modified by DNA polymerase in the claims is too narrow. Furthermore, in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an electrode) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
11.	No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 21, 2022